Citation Nr: 0828383	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active duty that includes the period from 
November 1990 to July 1991, with subsequent service in the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In a statement, dated in May 2007, the veteran stated that 
she desired to withdraw her appeal on the issues of 
entitlement to service connection for diabetes mellitus type 
II, and a heart condition.  Therefore, these issues are no 
longer before the Board.  See 38 C.F.R. § 20.204(b) (2007).  

The issue of service connection for sleep apnea is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The veteran does not have PTSD.  



CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of her claim, has notified her of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
her.  In a letter, dated in July 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The VCAA notice 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claim has been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service records, service medical records, and VA, 
and Vet Center, medical records.  The veteran has been 
afforded two examinations, and an etiological opinion is not 
required, as the Board has determined that the veteran does 
not have PTSD.  See 38 C.F.R. § 3.159(d) (2007).  The Board 
therefore concludes that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

The veteran asserts that she is entitled to service 
connection for post-traumatic stress disorder.  She asserts 
that she has PTSD due to noncombat stressors that include 
seeing her niece sustain a serious injury to her arm.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the presence of verified stressors involves a 
"downstream" issue which need not be further discussed.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  

The Board further notes that in September 2005, the RO 
granted service connection for disabilities that included 
depression.  In October 2007 it assigned a separate 30 
percent rating for this disorder, and there is no indication 
that it has attempted to dissociate any psychiatric symptoms 
in evaluating this disorder.  The veteran, however, did not 
withdraw her claim after either of the RO's decisions, and 
the PTSD issue remains on appeal.  

The Board finds that the claim must be denied.  Briefly 
stated, the preponderance of this evidence shows that the 
veteran does not have PTSD.  

The veteran's service medical records do not show any 
treatment for psychiatric symptoms.  The veteran's separation 
examination report, dated in November 1991, shows that her 
psychiatric condition was clinically evaluated as normal.  

Service medical records associated with National Guard duty 
include a May 1996 examination report, which shows that her 
psychiatric condition was clinically evaluated as normal.  In 
an associated "report of medical history," she indicated 
that she had "depression or excessive worry," and "nervous 
trouble of any sort."  

The post-service nonmilitary medical evidence consists of VA 
reports, and Veterans Center reports, dated between 1991 and 
2007.  This evidence includes a VA examination report, dated 
in January 2007, which shows that the Axis I diagnosis was 
depression.  A VA examination report, dated in April 2005, 
shows that the Axis I diagnosis was depressive disorder.  The 
claims file also includes a considerable number of VA 
progress notes, and Veterans Center reports, which show that 
she was repeatedly diagnosed as having disorders other than 
PTSD, the majority of which were for depression/depressive 
disorder.  There were also some diagnoses and assessments 
noting adjustment disorder, and anxiety.  Although there are 
some diagnoses and assessments noting PTSD, these are far 
fewer in number, and they are primarily equivocal in  their 
terms (i.e., "rule out" PTSD, PTSD "by history," or 
"possible" PTSD).  Finally, the Board has considered a 
letter from a VA psychologist, D.T.C., Ph.D., dated in June 
2006, which states that the veteran has PTSD, and that she 
had been afforded psychological testing.  Both of the VA 
examination reports, however, as well as an October 2004 
psychological assessment, were also based on psychological 
testing.  In addition, the VA examination reports are the 
only two reports shown to have been based on a review of the 
veteran's C-file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  
Accordingly, the Board finds that that the preponderance of 
the evidence shows that the veteran does not have PTSD, and 
that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, or a dislocated shoulder 
under Jandreau, the issue on appeal is based on the 
contention that PTSD is related to service, and this is not a 
contention capable of lay diagnosis.  See Espiritu; Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007).   

Furthermore, when the veteran's service medical records are 
considered in conjunction with the post-service medical 
record (which indicates that the veteran does not have PTSD), 
the Board's finds that the medical evidence outweighs the 
veteran's contention that she has PTSD that is related to her 
service.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  


REMAND

The veteran asserts that she has sleep apnea due to her 
service, and the RO has interpreted the claim to include a 
claim for a chronic disability based on a undiagnosed 
illness.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2007).  

The medical evidence is summarized as follows:  the veteran's 
service medical records do not show any treatment for sleep 
apnea, nor does her November 1991 separation examination 
report contain any relevant findings.  VA progress notes, 
dated beginning in 2004, note sleep apnea.  A VA Persian Gulf 
Protocol examination report, dated in May 2004, does not 
contain a relevant diagnosis.  A VA examination report, dated 
in March 2005, states that the veteran's sleep apnea is most 
likely caused by or a result of her experiences in the Gulf 
War.  The March 2005 VA examiner's opinion is preceded by a 
notation of "undiagnosed illnesses."  

In May 2005, the RO denied the claim, noting that the March 
2005 VA examiner did not provide a factual predicate, or a 
reasoned opinion.  

The March 2005 VA examiner's opinion appears to associate 
sleep apnea with an undiagnosed illness.  The examination 
report, however, contains no discussion of the criteria for 
undiagnosed illnesses under 38 C.F.R. § 3.317.  In addition, 
"sleep apnea" appears to be a diagnosed condition, and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  See 38 C.F.R. § 3.317(a)(1)(ii).  In summary, 
although the RO May 2005 rating decision was correct in its 
assertions, under the circumstances, the Board has determined 
that the claim should be remanded to afford the veteran 
another examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine the nature, extent, and 
etiology of any sleep disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination, and the examiner must 
indicate that the claims folder has been 
reviewed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  Any testing deemed necessary 
should be performed.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a probability of 50 percent or 
greater) that any sleep disorder that is 
found on examination is associated with a 
diagnosed disability, and, if so, whether 
it is at least as likely as not that any 
such disability was incurred in active 
military service;

If the veteran is found not to have a 
diagnosed sleep disorder, the examiner 
should state whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran has 
an undiagnosed illness primarily 
manifested by signs or symptoms involving 
sleep symptoms, as a consequence of her 
service in the Persian Gulf War.  

2.  Following completion of the above 
action, the RO should review the 
veteran's claim and determine whether the 
benefit sought on appeal can now be 
granted.  The RO should discuss the 
appropriate laws and regulations 
concerning Persian Gulf service.  See, 
e.g., 38 U.S.C.A. §§ 1117, 1118 (West 
2002) and 38 C.F.R. § 3.317 (2007).  

3.  If the decision remains adverse to 
the veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


